Citation Nr: 0101077	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-21 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


REMAND

The veteran served on active duty from October 1977 to March 
1982 and from September 1982 to August 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to service connection for 
schizophrenia.  

A review of the veteran's service medical records reflects 
that upon enlistment examination dated in November 1976, his 
systems were clinically evaluated as normal with no defects 
other than scars.  Upon release from active duty examination 
dated in January 1982, his systems were clinically evaluated 
as normal with the exception of scars and high frequency 
hearing loss in the right ear.  A June 1982 enlistment 
examination reflects the veteran's systems were again 
evaluated as normal with no mental defects noted.  In his 
June 1982 report of medical history, the veteran reported 
that he had failed a mental test on two occasions before 
entering the service.  Clinical records dated in November and 
December 1982 reflect impressions of alcohol dependency and 
abuse.  A January 1983 psychiatric consult noted an affect 
consistent with a disgruntled mood.  The examiner noted no 
suicidal or homicidal ideation and no evidence of psychosis 
or disabling neurosis.   An impression of alcohol dependence 
and schizoid traits was noted.  A February 1983 clinical 
record reflects an opinion that the veteran suffered from 
chronic, active alcohol dependence.  A discharge on grounds 
of chronic alcoholism refractory to all therapy was 
recommended.  An April 1983 release from active duty 
examination noted no defects.  

VA treatment records dated in 1999 reflect notations of 
marginal grooming and hygiene, fair judgment and insight, 
active hallucinations, paranoid delusions, suicidal and 
homicidal ideation, a depressed mood, and hypervigilance.  A 
diagnosis of chronic paranoid schizophrenia was noted in a 
January 1999 clinical record.  An August 1999 clinical record 
reflects a statement from a VA physician that the veteran was 
undergoing outpatient psychiatric treatment with medication 
for chronic paranoid schizophrenia which might be related to 
the schizoid traits noted in January 1983 service medical 
records.  

Thus, the record reflects a notation of schizoid traits 
during service and a diagnosis of schizophrenia in 1999.  The 
record also reflects an opinion from a VA physician that the 
veteran's current schizophrenia may be related to the 
schizoid traits noted during service.  However, a VA 
examination seeking an opinion as to whether there is a 
relationship between the veteran's current schizophrenia and 
the schizoid traits noted during service has not been 
requested by the RO.  In a March 1999 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for schizophrenia on the grounds that it was not 
well grounded.  

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, for the aforementioned reasons, a remand of this action 
is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





